Citation Nr: 1545509	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as secondary to a service connected right ankle disability.  

2.  Entitlement to service connection for residuals of a pleurodesis for a pneumothorax, to include pleurisy.  

3.  Service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), esophageal ulcers, and gastritis.  

4.  Service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 5, 2002 to June 22, 2002, and on active duty from July 15, 2004 to April 15, 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, OH.  

In August 2013, the Veteran testified during a hearing via video conference before the undersigned.  A transcript of that hearing is of record.  

The appeal was remanded by the Board in July 2014 and is now ready for disposition.  

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to service connection for a right knee disorder, to include as secondary to a service connected right ankle disability and entitlement to service connection for residuals of a pleurodesis for a pneumothorax, to include pleurisy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran has a current diagnosis of chronic gastritis that is related to gastric symptoms the Veteran had in service.  

2.  The more probative evidence shows that the Veteran's currently manifested tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a gastrointestinal disability, to include the Veteran's IBS, GERD, and gastritis, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As the decisions below are favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a disability, a Veteran must establish:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the Veteran's present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Gastrointestinal disability, to include irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), esophageal ulcers, and gastritis

At the outset, the Board notes that the Veteran's claimed condition was not noted on his examination at entrance into service.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.

In this case, a February 2004 treatment note shows that the Veteran sought treatment for complaints of abdominal pain and diarrhea, and gave a history of having irritable bowel symptoms prior to entering the military.  A September 2014 VA examiner found that there was clear and unmistakable evidence that the Veteran's IBS/GERD pre-existed his July 2004 to April 2005 period of active duty service.  However, the examiner does not state that there was clear and unmistakable evidence that his IBS/GERD was not aggravated by his active duty service, instead merely noting that there was inadequate evidence of worsening.  Therefore, the presumption of soundness is not rebutted, and the Veteran's claim is one for direct service connection.

Service treatment records show that the Veteran had treatment regarding gastric complaints.  An August 2004 active service treatment note shows that the Veteran was assessed with enterogastritis, after seeking treatment for various gastrointestinal symptoms.  Additionally, November and December 2004 active service treatment notes show the Veteran was assessed with irritable bowel syndrome and gastroesophageal reflux disease (GERD).

Post-service treatment records reflect that the Veteran has a consistent history of treatment for gastric symptoms and has current diagnoses of IBS, gastroesophageal ulcers, GERD, and reflux esophagitis.  Additionally, at a June 2009 VA examination, the examiner diagnosed the Veteran with chronic gastritis, a condition the Veteran was diagnosed with while he was on active duty.  

The Board finds that the competent evidence of record warrants service connection for a gastrointestinal disability.  The Veteran has maintained, and the evidence shows a consistent history of gastric problems since service.  Additionally, the Veteran was diagnosed with a gastritis condition during service, and the VA examiner diagnosed the Veteran with chronic gastritis at the June 2009 VA examination.

In summary, the Board finds that the evidence of record supports a finding that the Veteran's gastrointestinal disability, to include IBS, GERD, and gastritis, had its onset during service.  Therefore, service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Tinnitus

The Veteran asserts that he has bilateral tinnitus as a result of occupational noise exposure sustained while on active duty.  The Veteran has reported that he noticed ringing in his ears became really noticeable in 2005 right after he got out of the service, and has consistently gotten worse since then.

At a September 2014 VA examination, the examiner stated that the Veteran reported recurrent tinnitus.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The rationale provided was that there were no complaints for, or a diagnosis of, tinnitus in the Veteran's service treatment records (STR's).  

Unfortunately, the September 2014 opinion is not adequate for rating purposes.  Examinations are not sufficient where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In reviewing the evidence on appeal, the Board finds that the competent evidence of record warrants service connection for bilateral tinnitus.  The Board notes that while the September 2014 VA examiner provided a negative opinion, that opinion is based on a lack of evidence in the Veteran's STR's.  Furthermore, the Veteran has credibly and competently stated that he has current tinnitus that began in service, and has continued since service.  

In summary, the Board finds that the evidence of record supports a finding that the Veteran's bilateral tinnitus disability had its onset during service.  Therefore, service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disability, to include the Veteran's IBS, GERD, and gastritis, is granted.

Service connection for bilateral tinnitus is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary with respect to the remaining claims prior to appellate review.  

Residuals of a pleurodesis for a pneumothorax, to include pleurisy

At the outset, the Board notes that the Veteran's claimed condition was not noted on his examination at entrance into service.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.

In this case, a January 2005 active duty treatment note shows that the Veteran sought treatment for pain on the right side of his chest that had persisted for a period of 1 week, accompanied by dyspnea and wheezing.  He was diagnosed with chest wall pain.  At that time, the Veteran reported that a year prior, in 2004, while not on active duty, he had similar pain and his right lung had collapsed.  Of record is a November 2001 treatment note which reflects a hospital admission for a pneumothorax condition.  

Based on the January 2005 in-service treatment note, the Board remanded the issue for a VA examination to determine whether a right lung disability was aggravated by his March 2002 to June 2002 military service, or whether there is clear and unmistakable evidence that residuals of a collapsed right lung pre-existed his July 2004 to April 2005 military service, and were not aggravated during that period of service.  

A September 2014 VA examiner found that there was clear and unmistakable evidence that the Veteran's pneumothorax in October 2001 occurred prior to his March 2002 to June 2002 military service.  The examiner did not conclude that there was clear and unmistakable evidence that residuals of a collapsed right lung pre-existed his July 2004 to April 2005 period of active duty service, and were not aggravated during that period of service.  Therefore, the presumption of soundness is not rebutted, and the Veteran's claim is one for direct service connection.
Post-service treatment records reflect that a July 2009 CT of the chest found multiple areas of pleural thickening within the right lung.  Within the posterior aspect of the right lung apex there was also an area of calcification, noted to be related to previous surgery.  In August 2014 the Veteran was seen at urgent care with complaints of dyspnea and chest pain.  He was diagnosed with pleurisy.  

As no opinion has been sought as to direct service connection for residuals of a pleurodesis for a pneumothorax, to include pleurisy, the Board finds that the Veteran should be provided a new VA examination and opinion regarding whether such disability is directly related to service.

Right knee disorder, claimed as secondary to a service connected right ankle disability

The Veteran is claiming service connection for a right knee disability, secondary to a service connected right ankle disability.  With respect to the issue of secondary service connection, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  A review of the Veteran's VA treatment records shows a consistent claim by the Veteran that his right knee pain began shortly after his right ankle disability and has continued ever since.  A February 2010 physical therapy note gives an assessment of right knee pain thought to be linked to alterations in weight bearing, gait and overall mobility secondary to chronic ankle dysfunction.  

The June 2009 VA examination noted right knee pain but did not address secondary service connection.  The September 2014 VA examination reflects that the Veteran has intermittent issues with right knee flare-ups in conjunction with his service-connected right ankle disability.  The Veteran has received cortisone injections in his right knee, attended physical therapy, and wears a knee brace during flare-ups.  On physical examination, it was noted that the Veteran had additional limitation in ROM following repetitive-use testing.  The Veteran also reported subjective symptoms of less movement than normal, weakened movement, incoordination, pain on movement, swelling, deformity, disturbance of locomotion, and interference with sitting, however, the examiner did not make an objective assessment of these findings.  The examiner noted that imaging studies of the knee had been performed, however, degenerative or traumatic arthritis was not documented.  The Board notes, that it is unclear whether current x-rays were conducted or if the examiner was referring to old x-rays from 2009.  The examiner did not provide a diagnosis, and opined that the Veteran's claimed knee condition was less likely than not due to or the result of the Veteran's service-connected right ankle disability.  The rationale provided was that there was no diagnosed right knee condition documented in the treatment records other than chronic knee pain.  The examiner stated that pain is not a VA recognized disability.  No opinion was provided regarding aggravation.  

Under the circumstances, the Board finds that the September 2014 VA opinion is inadequate because it is not fully responsive to the questions posed in the previous remand.  As it remains unclear to the Board whether the Veteran has a current right knee condition that was caused or aggravated by the Veteran's service-connected right ankle disability, the examination is incomplete.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided another VA examination before a new examiner in order to determine whether a current right knee condition was caused by or aggravated by a service-connected right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file, or Virtual VA or VBMS, any outstanding VA treatment records pertinent to the claims on appeal.  

2.  Schedule the Veteran for an appropriate VA examination with an examiner who hasn't examined him previously, to determine the extent and severity of any residuals of pleurodesis for a pneumothorax.  The examiner must review the claims file and note that review in the examination report.  All indicated tests and studies should also be performed.  Specifically, the examiner should provide the following:  

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current residuals of pleurodesis for a pneumothorax, are related to the Veteran's service.  

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the August 2014 diagnosis of pleurisy is related to the January 2005 in-service diagnosis of chest wall pain (pleuritic chest pain).

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

3.  Schedule the Veteran for a VA joints examination with an examiner who hasn't examined him previously, to determine the nature and etiology of any right knee disability.  The examiner must review the claims file and note that review in the report.  All indicated studies and tests should be performed, to include x-ray.  

(a) Diagnose any current right knee disability.  

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee condition is caused by the Veteran's service-connected right ankle disability.

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee condition is aggravated by the Veteran's service-connected right ankle disability.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The examiner should specifically address the Veteran's reported symptoms of right knee pain that began shortly after his right ankle injury, the Veteran's subjective symptoms of pain on movement, incoordination, swelling, and flare-ups, and the February 2010 physical therapy note that gives an assessment of right knee pain thought to be linked to alterations in weight bearing, gait, and overall mobility secondary to chronic ankle dysfunction.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


